DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because detail method steps represented by boxes in Fig. 1 should be clearly annotated .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-25 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by inventor. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
Claim 14 recites the method step of analyzing the excitation information and the operating information. However, Applicant does not disclose what being done during the analyzing step; and what one would be obtained after analyzing. Further Applicant fails to disclose how to determine the fluid conveying parameter of the fluid conveying device based on the analyzed information.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore 14-25 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the method step of analyzing the excitation information and the operating information. It is unclear what specifically being done during the analyzing step. Therefore, “analyzing” is interpreted as performing calculations based on input information in this Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18, 20-22, 26, 27, 29 and 31-32, as far as they are definite, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jing et al. (CN 107035712B).
Jing discloses a method for determining a fluid conveying parameter of a fluid conveying device 101 (a fan; Fig. 1; see attached English translation; highlighted items on page 3), comprising the steps of: determining excitation information for a mechanical excitation of at 
	Regarding claim 15, the fluid conveying parameter comprises volumetric flow as discussed in the rejection of claim 1 above.
	Regarding claim 16, the mechanical excitation comprises one or more oscillations of the fluid conveying element (the rotating fan impeller causes bearing vibration).
	Regarding claims 17 and 18, the step of determining excitation information inherently comprises determining an amplitude of the mechanical excitation (via vibration sensor 103).
	Regarding claim 20, the fluid conveying device comprises a fan 101 and the fluid conveying element comprises an impeller of the fan.
	Regarding claims 21 and 22, the operating information comprises performance information of the fluid conveying device in form of rotation speed (which is detected by fan speed sensor 104; page 3 of the English translation) .
	Regarding claim 26, Jing discloses a device for determining a fluid conveying parameter of a fluid conveying device, comprising: a sensor 103 for determining mechanical excitation information for at least one fluid conveying element of the fluid conveying device in at least one spatial direction (highlighted items on page 3 of the English translation), a provider for providing operating information, the operating information including at least a value of an operating 
	Regarding claim 27, the fluid conveying parameter comprises a volumetric flow as discussed in the rejection of claim 26 above).
	Regarding claim 29, the sensor comprises an oscillation sensor 103.
	Regarding claims 31 and 32, Jing discloses a fluid conveying system (Fig. 1), comprising a fluid conveying device (fan 101) having at least one fluid conveying element (fan impeller); and a device for determining a fluid conveying parameter of the fluid conveying device according to claim 26.

	Allowable Subject Matter
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 1 patent.
Nishimura (2019/0203729) is cited to show a fan with airflow a determination device.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745